                                                                      FILED
                                                                           OCT 2 4 2018
                   IN THE UNITED STATES DISTRICT COURT
                                                                      Clerk, U.S Oiatrict Court
                       FOR THE DISTRICT OF MONTANA                       District Of Montana
                                                                               Missoula
                            MISSOULA DIVISION



 UNITED STATES OF AMERICA,                            CR 18- 18-M-DLC

                     Plaintiff,
                                                           ORDER
        vs.

 ROBERT D. SMITH,

                     Defendant.


      This matter comes before the Court on the United States' s Unopposed

Motion for Final Order of Forfeiture. (Doc 34.) The Court finds:

      (1) The United States commenced this action pursuant to 18 U.S.C.

§ 924(d);

      (2) A Preliminary Order of Forfeiture was entered on July 24, 2018;

      (3) All known interested parties were provided an opportunity to respond

and that publication has been effected as required by 18 U.S.C. § 982(b)(l) and 21

U.S.C. § 853(n)(l ); and

      (4) There appears to be cause to issue a forfeiture order under 18

u.s.c. § 924(d);

                                        -1 -
         Accordingly, IT IS ORDERED:

         (1) The Motion for Final Order of Forfeiture (Doc. 34) is GRANTED;

         (2) Judgment of forfeiture of the following property is entered in favor of

the United States pursuant to 18 U.S.C. § 924( d), free from the claims of any other

party:

         •     GLOCK GMBH 20GEN4 Pistol CAL: 10 SN:BFFD405;

         •     14 Rounds Unknown Ammunition CAL:lO

         (3) The United States shall have full and legal title to the forfeited property

and may dispose of it in accordance with law.

         DATED this    24~ay of October, 2018.



                                          Dana L. Christensen, Chief Ju ge
                                          United States District Court




                                            -2-
